Title: To Benjamin Franklin from Joachim-Marie de Pavola, 10 May 1783
From: Pavola, Joachim-Marie de
To: Franklin, Benjamin


Monseigneur
Marseille le 10: may 1783
Daignés nous pardonner la liberté que nous osons prendre, en vous adressant avec la présente, les veux que nous n’avons cessé de former pour la conservation des jours precieux de Votre Excellence; Puisque envieux depuis longtems de ce bonheur, nous n’aurions pû encore y parvenir sans l’occasion favorable que nous fournit Monsieur Jerome Manfrin, Fermier Général des Tabacs a Venise; Ce Seigneur Puissant par ses relations, Riche, et grand Connoisseur en toutes sortes de Marchandises, et entiérement porté pour seconder les Entreprises de Commerce; Par une lettre qu’il nous a fait l’honneur de nous écrire, Il nous marque que Votre Excellence doit se rendre dans la ditte Ville pour divers objets; En Consequence il nous temoigne qu’il seroit très flatté, si durant le Séjour que vous aurés destiné d’y faire vous vouliés bien accepter ses Services, et un Appartement chez lui. Il Emploira tout pour rendre a Votre Excellence et a Votre Rang les honneurs qui leurs sont dus, sans aucune autre Vuë que celle d’avoir l’heureuse Satisfaction de Votre Connoissance Personnelle, et de Vous seconder dans tout, sans le moindre interêt, Vû que l’honneur de Vous être utile luy est au dessus de toutes recompenses.
Voilà donc les motifs qui nous ont déterminés à Vous écrire, Persuadés que malgrés que nous n’ayons peut etre pas l’honneur d’etre Connus de Votre Excellence, vous voudrés bien accorder la préférence a l’offre que nous nous sommes chargés de Vous faire pour le susdit Seigneur, et agréer en même tems cette marque d’attention de nôtre Zele Pour Votre Chere Personne— Dans cette Esperence, Nous avons l’honneur d’être avec le plus profond respect—Monseigneur Vos très humbles et très Obeissants Serviteurs
De Pavolaancien Consul de Raguse
 
Endorsed: Marseilles
Notation: Pavola 10 May 1783.
